Appleton, C. J.
By R. S., 1857, c. 113, two disinterested justices of the peace and quorum, after hearing the disclosure of a poor debtor and administering the oath required by the statute, "shall make out and deliver to the debtor a certificate under their hands and seals,” the effect of which is, that " his body forever after shall be free from arrest on any execution issued upon the judgment” referred to therein.
The certificate of the magistrates is the result of their judicial action upon the debtor’s disclosure. They are not required to issue it but once, nor are they required to keep a copy of it. Its existence being clearly established, secondary evidence of its contents is properly admissible. In Tyler v. Dyer, 13 Maine, 41, parol evidence of the contents of a complaint and warrant, which had been lost, was admitted in evidence. In Gore v. Elwell, 22 Maine, 442, it was held that parol evidence should be received to show the contents of a record once existing, but lost or destroyed. The contents of a complaint and warrant in a criminal case, lost after being returned into Court, may be proved by secondary evidence. Com. v. Roark, 8 Cush., 221; Sayles v. Briggs, 4 Met., 421. The proof offered should have been received. Exceptions sustained.
Cutting, Kent, Walton and Tapley, JJ., concurred.